Citation Nr: 1515043	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  10-22 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for non-Hodgkin's lymphoma.

5.  Entitlement to service connection for an enlarged prostate.

6.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1993.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a May 2007 rating decision, the RO denied entitlement to service connection for non-Hodgkin's lymphoma; diabetes mellitus, type II; and, enlarged prostate.  A notice of disagreement was filed in February 2008.  In an August 2008 rating decision, the RO determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for low back disability, epididymitis, and sleep apnea; denied entitlement to service connection for sinus disability; denied entitlement to SMC on the basis of loss of use of a creative organ; and, denied entitlement to a TDIU.  A notice of disagreement was filed in October 2008.  Statements of the case were issued in May 2010, and substantive appeals were received in June 2010.

In a June 2014 rating decision, the RO granted entitlement to service connection for degenerative arthritis, lumbar strain, assigning a 10 percent disability rating, effective October 15, 2007, and entitlement to service connection for right scrotal mass (claimed as epididymitis), assigning a noncompensable rating, effective October 15, 2007.  The grant of service connection for these disabilities constituted a full award of the benefit sought on appeal as to those issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

In February 2015, the Veteran filed increased rating claims for left knee disability; degenerative arthritis, lumbar strain; gout, bilateral hands and feet; chronic otitis media; hypertension; hemorrhoids; and, chest scar, keloid.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for diabetes mellitus, type II; non-Hodgkin's lymphoma; and, enlarged prostate; entitlement to SMC based on loss of use of a creative organ; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal with regard to the issues of entitlement to service connection for a sinus disability and whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  

2.  In an unappealed January 1994 rating decision, the RO denied entitlement to service connection for diabetes mellitus, type II.

3.  Additional evidence received since the RO's January 1994 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus, type II, and raises a reasonable possibility of substantiating the claim of service connection.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issues of entitlement to service connection for a sinus disability and whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The January 1994 RO decision denying entitlement to service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105 (West 2002).

3.  New and material evidence has been received since the January 1994 RO decision denying entitlement to service connection for diabetes mellitus, type II.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, at the February 2015 Board hearing, the Veteran withdrew his appeal as to the issues of entitlement to service connection for a sinus disability and whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and these issues are dismissed.

New & Material Evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In September 1993, the Veteran filed an original claim of service connection for diabetes mellitus, type II.  Of record were service treatment and personnel records.  In a January 1994 rating decision, the RO denied entitlement to service connection for diabetes mellitus on the basis that the condition was not shown in service.  The Veteran did not file a notice of disagreement with the denial of service connection.  The Board notes that the Veteran did file a notice of disagreement and perfected an appeal with regard to other issues addressed in the January 1994 rating decision, but not with the diabetes mellitus claim.  No new and material evidence was received within a year of issuance of the January 1994 rating decision, and the decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In March 2003, the Veteran filed a petition to reopen his claim of entitlement to service connection for diabetes mellitus.  See 03/07/2003 VBMS entry, VA 21-4138 Statement in Support of Claim.  He stated that he has had borderline diabetes since the 1970s.  Additional post-service treatment records were associated with the claims folder; however, none showed a diagnosis of diabetes mellitus.  In a September 2003 rating decision, the RO determined that new and material evidence had not been received to reopen the claim.  The Veteran did not file a notice of disagreement with the RO's determination.  However, per VBMS, additional treatment records from Lackland Air Force Base (AFB) were associated with the claims folder in January 2004 showing a diagnosis of diabetes mellitus in February 2003.  See 01/21/2004 VBMS entry, Medical Treatment Record - Government Facility.  This is an element of the claim which had not previously been established.  This evidence was not considered and the claim was not readjudicated, thus this precludes finality of the September 2003 rating decision.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In May 2006, the Veteran filed a petition to reopen his claim of entitlement for service connection.  Additional post-service treatment records were associated with the claims folder showing continued treatment for diabetes mellitus.  The Veteran also asserted that his diabetes mellitus is due to exposure to herbicides in the Republic of Vietnam.  Specifically, the Veteran asserts that while he was stationed in Thailand in 1973 and 1974, he went to the Republic of Vietnam in February 1974 to seek engine parts from aircraft that had crashed.  T. at 3-4.  

Again, the September 2003 rating decision in this case never became final due to the submission of new and material evidence within a year from its issuance.  Thus, the last final determination was the January 1994 rating decision.  The evidence added to the record since that time, to include the diagnosis of diabetes mellitus and the Veteran's assertions of herbicide exposure were not previously of record.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This addresses elements of the claim not previously established; such evidence raises a reasonable possibility of substantiating the claim.

For the above reasons, the claim of service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108.  


ORDER

Entitlement to service connection for a sinus disability is dismissed.

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea is dismissed.

New and material evidence has been received to reopen the claim of service connection for diabetes mellitus, type II.


REMAND

A decision from the Social Security Administration (SSA) is of record, but the SSA records have not been associated with VBMS.  See 03/18/2008 VBMS entry, Third Party Correspondence.  Such records must be requested and associated with VMBS.  

Diabetes mellitus, non-Hodgkin's lymphoma, and enlarged prostate

The Veteran asserts that his diabetes mellitus, non-Hodgkin's lymphoma, and enlarged prostate are directly due to service or due to exposure to herbicides in the Republic of Vietnam.  

The Veteran's service personnel records reflect that he served in Thailand from 1973-1974.  See 08/25/2014 VBMS entry, STR Medical.  He asserts that while stationed in Thailand he went to the Republic of Vietnam for 7 days in February 1974 to take parts from downed aircraft.  T. at 3-4.  Such visit is not documented in his service personnel records.

A March 2007 response to a VA Request for Information reflects that there is no evidence in the record to substantiate his service in the Republic of the Vietnam.  See 11/27/2006 VBMS entry, VA Form 21-3101 Request for Information.

In a March 2009 email from an Archivist with the Air Force Historical Research Agency, he stated the following:

I have reviewed the 8th Tactical Fighter Wing's January through March 1974 history, which covers the activities of the 8th Field Maintenance Squadron, which includes the Propulsion Branch's activities.  

The 8th Field Maintenance Squadron submitted a history for this time period, and it covers the Propulsion Branch's activities thusly:

During this quarter the Propulsion Branch operated without major difficulties or problem areas.  The F-4 Engine Condition Section operated in a highly efficient manner.  The JEIM Section enjoyed a productive period with an average spare engine rat per month of 15.5%.  A work order was submitted to add more security to the non-powered AGE Section, which had experienced some thefts in the past.  Fencing the area with barbed wire should greatly increase security.  The T-5G Section recently underwent a drop-off in workload created by a reduction in the AC-130A aircraft flying schedule.  The T-56 Engine Shop accomplished 6 unscheduled engine changes and 2 GTC changes.  The section also completed 9 phase inspections, with satisfactory ratings on all, phases.  The T-56 Engine Shop, building 1236, underwent refurbishing.  The interior was painted and Civil Engineering recently completed drainage runs around the building.

As you can see, there is no mention of any TDYs to Vietnam, nor a hint that one was necessary.  I could not find [the Veteran's] name mentioned anywhere in the history.

See VBMS entry 03/18/2009, Email Correspondence.

In February 2015, the Veteran's representative submitted information pertaining to the role of the Air Force in Southeast Asia from 1973-1975.  See 02/27/2015 VBMS entry, Correspondence.  The Veteran's representative referenced a formerly classified document, AFD-110323-032, which stated the following:

As already noted, USSAG still had the mission of being prepared to resume an effective air campaign should renewed hostilities require it.  The January 1974 planning guidance for Southeast Asia stipulated that through Fiscal Year 1975 the Air Force would maintain the capability to fly 11800 B-52 sorties a month, with no more than one weeks notice, and 7,000 attack sorties a month (including 400 gunship sorties), with no more than two weeks notice.

The 400 gunship sorties a month required under the 1974 planning guidance came into question at the end of the year when CINCPACAF advised CINCPAC on December 19 that this requirement was no longer realistic.  Throughout 1974, the aircraft had experienced unusual maintenance and supply problems, with chronic fuel leaks and a high rate of cannibalization.  

Initially, the Board finds that the document referenced by the Veteran's representative should be associated with the Virtual folder.  Thereafter, the Joint Services Records Research Center (JSRRC) should be contacted to determine whether information can be sought as to whether the Veteran or his unit had service in the Republic of Vietnam in February 1974.  

The Veteran also asserts that he had symptoms indicative of diabetes mellitus and problems with his prostate in service.  See T. at 10-11.  The Veteran should be afforded VA examinations to assess the etiology of his diabetes mellitus, and to determine the nature and etiology of his claimed disability of the prostate.  

SMC due to loss of use

SMC is payable if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  Impotence is tantamount to loss of use of a creative organ.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.

VA policy is to pay SMC for loss of use of a creative organ whenever a service connected disease causes loss of erectile power.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section H, Paragraph 39(c) (Nov. 26, 2002).

Service connection has been established for right scrotal mass.  An April 2014 VA examination report reflects diagnoses of erectile dysfunction, right scrotal mass, and prostatic hyperplasia.  The examiner checked the 'No' box indicating that his erectile dysfunction is not due to any of the diagnoses of right scrotal mass or prostatic hyperplasia.  The examiner, however, did not provide a rationale for this opinion and did not address whether his erectile dysfunction is due to or has been aggravated by any other service-connected disability.  An appropriate opinion should be obtained.

TDIU

Initially, the Board notes that the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the service connection issues in appellate status and the increased rating claims which have yet to be adjudicated, and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

In June 2008, the Veteran was afforded a VA examination in which the examiner was asked to comment on the Veteran's ability to function in a normal occupational environment and describe the functional limitations of his service-connected disabilities.  Upon physical examination, the examiner noted that he reviewed with the Veteran his inability to hold down a job.  It was indicated that he has problems standing for long periods and he is unable to lift heavy loads.  The examiner commented that his essential tremor could also interfere with any job that might involve taking notes or writing down information.

At the Board hearing, the Veteran testified that his service-connected otitis media, left ear, affects his ability to maintain employment.  T. at 17.  Such disability was not addressed in the VA examination.  The Veteran also testified as to problems with his gout and left knee disability as it relates to his employability.  T. at 18.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

In determining whether a Veteran is entitled to a total disability rating based upon individual unemployability, his non-service-connected disabilities and his advancing age are not for consideration.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task is to determine whether there are circumstances apart from the non-service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  In other words, the Board must determine if there are circumstances, apart from non-service-connected disabilities, that place this Veteran in a different position than other veterans.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

At present, the minimum percentage requirements for a TDIU are not met pursuant to § 4.16(a).  

VA policy, however, is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage ratings.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for consideration of an extraschedular disability rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Once the Veteran's service connection claims are readjudicated and his increased rating claims adjudicated, an opinion should be sought using the correct standard as to whether the Veteran's service-connected disabilities preclude his ability to secure or follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's SSA records should be associated with the virtual folder.

2.  Request that the Veteran's representative provide a copy of the document AFD-110323-032 cited in the February 2015 submission, and/or obtain a copy of such document from an appropriate repository.  

3.  Prepare a letter asking the JSRRC to provide any available information which might corroborate that the Veteran or his unit visited the Republic of Vietnam in February 1974 to cannibalize aircraft.  

4.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed diabetes mellitus, type II.  The Virtual folder must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  Consideration should be given to the diagnoses of record.  The examiner should opine whether the Veteran's diabetes mellitus at least as likely as not (a 50 percent or higher degree of probability) manifested during service, manifested within a year of separation from service, or is otherwise due to his active service.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

5.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed disability of the prostate.  The Virtual folder must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  Consideration should be given to the diagnoses of record.  The examiner should respond to the following:

a)  Please identify all past and current disabilities associated with the prostate; and,

b)  Whether a disability of the prostate at least as likely as not (a 50 percent or higher degree of probability) manifested during service, manifested within a year of separation from service, or is otherwise due to his active service.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

6.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed erectile dysfunction.  The Virtual folder must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  Consideration should be given to the diagnosis of record.  The examiner should respond to the following:

a) Is erectile dysfunction at least as likely as not (a 50 percent or higher degree of probability) proximately due to a service-connected disability (gout, feet and ankles; left knee disability; otitis media, left ear; hypertension; hemorrhoids; keloid, chest), to include treatment thereof? 

b) Is erectile dysfunction at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a service-connected disability (gout, feet and ankles; left knee disability; otitis media, left ear; hypertension; hemorrhoids; keloid, chest), to include treatment thereof? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

7.  Request that a VA examiner offer an opinion as to whether, due to his service-connected disabilities (gout, feet and ankles; left knee disability; otitis media, left ear; hypertension; hemorrhoids; keloid, chest, and any other disabilities for which service connection is established) he is precluded from all forms of substantially gainful employment for which he would otherwise be qualified.  The examiner should provide reasons for any opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

8.  Thereafter, readjudicate entitlement to the service connection, SMC, and TDIU claims.  If any of the benefits sought are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 
______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


